DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0394733 A1) in view of Liu et al. (PCT/CN2018/081755) (the examiner is using US Patent Publication US 2022/0052807 A1 as a copy of the PCT document and the cited paragraphs are of the US Patent Publication US 2022/0052807 A1).
(1) Regarding claim 1:
Yang discloses a terminal (UE 704 in figure 7), comprising: 
a transmitter including a plurality of antennas (the examiner interprets the power amplifier (PA) 736-1 - 731-4 and antenna 722-1 – 722.4 as shown in figure 7 as the claimed transmission section, para. 0058); and 
a processor (power determination component 1306, connection component 1308, and codebook restriction component 1312) that controls a phase (phase control by codebook) of a signal transmitted from the plurality of antennas to a base station (codebook restriction component 1312 receives, from the base station, a first signaling indicating a subset of codewords in a codebook and a second signaling selecting one of the codewords in the subset for precoding an uplink channel for transmission through a plurality of antenna ports over one or more spatial layers, para. 0109; the modulated signals from 734-1, 734-2, 734-3 and 734-4 are sent to a precoding unit 735-1 – 735-4 as shown in figure 7. The signal generated from the precoding 735-1 – 735-4 is amplified by a power amplifier 736-1 – 736.4, which subsequently sends the amplified signal to the antenna port 722-1 – 722.4, para. 0058), wherein 
the processor (power determination component 1306, connection component 1308, and codebook restriction component 1312) performs control such that any one of first information and second information is notified to the base station (power determination component 1306 reports, to a base station 1350, a transmit capability of the UE, para. 0109; UE 704 may further report its capability for supporting coherent transmission to the base station 702. For example, through signaling, the UE 704 may indicate to the base station 702 whether the UE 704 supports full coherent transmission, partially coherent transmission, or only non-coherent transmission, para. 0060; based on the report from the UE, the base station 702 transmit a signal indicating the code word to be use by the UE for transmitting an uplink signal, para. 0070), wherein 
the first information is information indicating any of a plurality of array patterns adoptable by each of the antennas in a case where the plurality of antennas are all coherent (UE 704 may further report its capability for supporting coherent transmission to the base station 702. For example, through signaling, the UE 704 may indicate to the base station 702 whether the UE 704 supports full coherent transmission, partially coherent transmission, or only non-coherent transmission, para. 0060).
Yang fails to explicitly disclose notified the base station of the second information of partially coherent transmission indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent.
However, Liu discloses transmitting coherent information of a communication device, wherein the coherent information indicates that the communication device uses a partial-coherent transmission (the examiner interprets a device uses a partial coherent transmission means the plurality of antennas are partial coherent), the number of coherent antenna groups configured at the communication device being M (M group of coherent antenna), and the number of antenna ports in each coherent antenna group (with the information of M group and number of antenna ports in each coherent antenna group, the number of antenna that are coherent is notified to the base station and it is at least two of antenna are coherent), para. 0005, 0043, 0077).
It is desirable to notified the base station the second information of partially coherent transmission indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent because it fully utilized precoding according to the capability of the communication device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Liu in the terminal of Yang for the benefit of fully utilized precoding according to the capability of the communication device.
(2) Regarding claim 5:
Yang discloses a radio communication method, comprising: 
notifying, by a user terminal including a plurality of antennas (UE as shown in figure 7), to a base station of any one of first information and second information (UE 704 may further report its capability for supporting coherent transmission to the base station 702. For example, through signaling, the UE 704 may indicate to the base station 702 whether the UE 704 supports full coherent transmission, partially coherent transmission, or only non-coherent transmission, para. 0060); 
the first information being information indicating any of a plurality of array patterns adoptable by each of the antennas in a case where the plurality of antennas are all coherent (UE 704 may further report its capability for supporting coherent transmission to the base station 702. For example, through signaling, the UE 704 may indicate to the base station 702 whether the UE 704 supports full coherent transmission, partially coherent transmission, or only non-coherent transmission, para. 0060), and 
the second information being information indicating the number of antennas that are partially coherent (partially coherent transmission, para. 0060), 
determining, by the base station, a configuration to be used by the user terminal to control an uplink signal, according to the first information or the second information (FIG. 9A shows a table 900 listing number of codewords allocated to fully coherent transmission, partially coherent transmission, and non-coherent transmission for rank 1, rank 2, rank 3, and rank 4 as specified in 3GPP Rel-15 NR specifications. For example, in rank 1, 16 codewords are allocated to fully coherent transmission; 8 codewords are allocated to partially coherent transmission; 4 codewords are allocated to non-coherent transmission, para. 0062; when the antenna ports 722-1, 722-2, 722-3, 722-4 can only perform non-coherent transmission, the base station 702 transmit a signaling (e.g., through downlink control information in a PDCCH) to the UE 704 to indicate the index number of one of the codewords 0 to 3 in the codebook 800. That is, the codebook 800 is restricted to a subset of 4 codewords available for the UE 704 to use. Each of the codewords is represented by a 4.times.1 matrix. Each row represents an adjustment to be made to signals to be sent to a particular antenna port. In this example, the first row corresponds to the antenna port 722-1, the second row corresponds to the antenna port 722-2, and so on, para. 0066), and 
controlling, by the user terminal, the uplink signal based on the configuration determined by the base station (codebook restriction component 1312 receives, from the base station, a first signaling indicating a subset of codewords in a codebook and a second signaling selecting one of the codewords in the subset for precoding an uplink channel for transmission through a plurality of antenna ports over one or more spatial layers, para. 0109; UE 704 prepares to transmit an uplink channel to the base station 702 based on report of UE capability to the base station 702, the base station 702 indicates to the UE 704 to use codeword 1 in the codebook 800. Accordingly, only antenna port 722-2 will be transmitting signals carrying the uplink channel, para. 0070).
Yang fails to explicitly disclose notified the base station of the second information of partially coherent transmission indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent.
However, Liu discloses transmitting coherent information of a communication device, wherein the coherent information indicates that the communication device uses a partial-coherent transmission (the examiner interprets a device uses a partial coherent transmission means the plurality of antennas are partial coherent), the number of coherent antenna groups configured at the communication device being M (M group of coherent antenna), and the number of antenna ports in each coherent antenna group (with the information of M group and number of antenna ports in each coherent antenna group, the number of antenna that are coherent is notified to the base station and it is at least two of antenna are coherent), para. 0005, 0043, 0077).
It is desirable to notified the base station the second information of partially coherent transmission indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent because it fully utilized precoding according to the capability of the communication device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Liu in the method of Yang for the benefit of fully utilized precoding according to the capability of the communication device.
(3) Regarding claim 3:
Yang and Liu together disclose all subject matter of claim 1, and Yang further discloses the processor (power determination component 1306, connection component 1308, and codebook restriction component 1312) controls a signal transmitted from the plurality of antennas to the base station (codebook restriction component 1312 receives, from the base station, a first signaling indicating a subset of codewords in a codebook and a second signaling selecting one of the codewords in the subset for precoding an uplink channel for transmission through a plurality of antenna ports over one or more spatial layers based on the reporting of the UE capability on antenna coherent, para. 0109), based on information configured by the base station according to the first information or the second information (codebook restriction component 1312 receives, from the base station, a first signaling indicating a subset of codewords in a codebook and a second signaling selecting one of the codewords in the subset for precoding an uplink channel for transmission through a plurality of antenna ports over one or more spatial layers, para. 0109; the modulated signals from 734-1, 734-2, 734-3 and 734-4 are sent to a precoding unit 735-1 – 735-4 as shown in figure 7. The signal generated from the precoding 735-1 – 735-4 is amplified by a power amplifier 736-1 – 736.4, which subsequently sends the amplified signal to the antenna port 722-1 – 722.4, para. 0058).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0394733 A1) in view of Liu et al. (PCT/CN2018/081755) (the examiner is using US Patent Publication US 2022/0052807 A1 as a copy of the PCT document and the cited paragraphs are of the US Patent Publication US 2022/0052807 A1) as applied to claim 1 above, and further in view of Park et al. (US 2020/0287602 A1).
Yang and Liu disclose all subject matter of claim 1, but fails to disclose the processor performs control such that third information indicating a polarization configuration of the plurality of antennas is notified to the base station.
However, in the same field of endeavor, Park discloses the UE may report the capability information in relation to coherent transmission to the gNB additionally. In this case, in order for the gNB to configure a codebook to the UE, the capability information may be additionally considered in addition to the information of antenna configuration, antenna polarization (para. 0447).
It is desirable for the control section performs control such that third information indicating a polarization configuration of the plurality of antennas is notified to the base station because it improves requirement for latency and reliability for the wireless communication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Park in the terminal of Yang and Liu for the benefit of improving requirement for latency and reliability for the wireless communication.

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0394733 A1) in view of Liu et al. (PCT/CN2018/081755) (the examiner is using US Patent Publication US 2022/0052807 A1 as a copy of the PCT document and the cited paragraphs are of the US Patent Publication US 2022/0052807 A1) as applied to claim 1 above, and further in view of Jiang et al. (US 2020/0413433 A1).
Yang and Liu together disclose all subject matter of claims 1 and 3, but fails to disclose wherein the number of the plurality of antennas is eight or more.
However, in the same field of endeavor, Jiang discloses a UE comprising eight antenna port (para. 0068) that perform wireless transmission using codewords indicate by a base station based on whether the UE can perform coherent transmission (para. 0072 and 0076, table 2).
It is desirable for the UE to have the number of the plurality of antennas is eight or more because it improve signal to noise ratio for wireless transmission.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of Jiang in the terminal of Yang and Liu for the benefit of improving the signal to noise ratio of the transmission.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0394733 A1) in view of Liu et al. (PCT/CN2018/081755) (the examiner is using US Patent Publication US 2022/0052807 A1 as a copy of the PCT document and the cited paragraphs are of the US Patent Publication US 2022/0052807 A1) and Park et al. (US 2020/0287602 A1) as applied to claim 2, and further in view of Jiang et al. (US 2020/0413433 A1).
Yang discloses all subject matter of claim 2, but fails to disclose wherein the number of the plurality of antennas is eight or more.
However, in the same field of endeavor, Jiang discloses a UE comprising eight antenna port (para. 0068) that perform wireless transmission using codewords indicate by a base station based on whether the UE can perform coherent transmission (para. 0072 and 0076, table 2).
It is desirable for the UE to have the number of the plurality of antennas is eight or more because it improve signal to noise ratio for wireless transmission.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to employ the teaching of Jiang in the terminal of Yang, Liu, and Park for the benefit of improving the signal to noise ratio of the transmission.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/17/2022